Citation Nr: 0835234	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  05-31 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating greater than 40 percent for a left 
eye injury.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to March 
1983. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
rating greater than 30 percent for a left eye injury. 

In January 2008, the Board remanded the claim for further 
development, and it is now before the Board for adjudication. 

In June 2008, the RO granted an increased rating of 40 
percent for a left eye injury, effective the date of claim 
for an increased rating. 


FINDING OF FACT

The residuals of a traumatic injury of the left eye include 
active, stable end-stage glaucoma and a traumatic cataract.  
There is no light perception in the left eye.  The right eye 
is clear with no disease or deficits.  Corrected distant 
visual acuity of the right eye is 20/20 with no loss of field 
of view.  


CONCLUSION OF LAW

The criteria for an increased rating greater than 40 percent 
have not been met.  38 U.S.C.A. § 1155 (West 2002);  
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7. 4.84a, Diagnostic Codes 
6009, 6013, 6027 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 
 
For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, the RO provided notice in August 2004 that met 
the requirements except that there was no general notice that 
an evaluation of his left eye disease would include a test of 
the visual acuity of his nonservice-connected right eye to 
assess his total visual capacity.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

Here, the Board finds that the notice error did not affect 
the essential fairness of the adjudication because the 
veteran displayed actual knowledge that an assessment of his 
right eye would be considered as part of the overall 
evaluation.  In a December 2004 substantive appeal, the 
veteran described his right eye symptoms.  Further, the 
veteran has received treatment for his left eye on many 
occasions from VA medical providers who included the 
veteran's reports of the symptoms in both eyes and the 
effects of his disease on his overall vision capacity.  The 
examinations also included tests of the visual acuity of his 
right eye.  Therefore, the Board finds that the presumption 
of prejudice has been rebutted because the veteran displayed 
actual knowledge that testing of his right eye would be 
considered in determining the appropriate rating for his left 
eye disease.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran sustained a traumatic injury to this left eye in 
service in 1980.  He contends that his current vision 
disability is more severe than is contemplated by the current 
rating.  The Board notes that the veteran has been granted 
special monthly compensation for loss of use of the left eye.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424, 
(U.S. Vet. App. Nov. 19, 2007)

Ratings for unhealed injury of the eye and preoperative 
traumatic cataract are rated for visual acuity or field loss, 
pain, rest requirements, or episodic incapacity.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6009, 6027.  An additional 10 
percent rating is warranted if there is active pathology of 
the eye disease.  Glaucoma that is noncongestive or 
inflammatory is rated on the basis of impairment of visual 
acuity or field loss with a minimum rating of 10 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6013.  

For impairment of visual acuity, a 30 percent rating is 
warranted for blindness in one eye and vision in the other 
eye measured as 20/40.   38 C.F.R. § 4.84a, Diagnostic Codes 
6070.  A 40 percent rating is warranted for blindness in one 
eye and vision in the other eye measured as 20/50 or for 
anatomical loss of one eye and vision in the other eye 
measured as 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6066, 
6069.  The best distant vision obtainable after correction by 
glasses will be the basis for the rating, except in cases of 
keratonconus in which contact lenses are medically required.  
38 C.F.R. § 4.75.  Combined ratings for disabilities of the 
same eye should not exceed the amount for total loss of 
vision of that eye unless there is an enucleation or serious 
cosmetic defect added to the total loss of vision.  38 C.F.R. 
§ 4.80.  

A field of view measurement of the right eye in April 2008 
showed no compensable loss of field.  Therefore, those 
criteria are not applicable.  38 C.F.R. § 4.84a, Diagnostic 
Code 6080.  

In August 2004, a VA physician noted that residuals of the 
veteran's service-connected a traumatic injury of the left 
eye include end-stage glaucoma with persistent elevated eye 
pressure and recent reports of eye pain.  The left eye had a 
traumatic cataract, an extropia, and an irregular, off set 
pupil.  There was no light perception in the left eye.  The 
veteran reported no pain.  However, the physician noted that 
the veteran's elevated intraocular pressure was being treated 
with the maximum medical therapy and that if the eye became 
painful, additional cryo-ablation or an enucleation of the 
eye might be necessary.  The right eye was clear with no 
disease or deficits.  Visual acuity of the right eye was 
20/25 correctable to 20/20 with no loss of field of view.  

In November 2004, a VA examiner noted slightly increased 
intraocular pressure in both eyes but no reported pain and no 
degradation of right eye acuity. 

In a September 2005 substantive appeal, the veteran stated 
that he experienced pain in the left eye and straining and 
tearing of the right eye.  

In VA outpatient treatment records in May 2005, November 
2006, May 2007, and November 2007, examiners noted the 
veteran's reports of no eye pain and moderately dry eyes for 
which he was prescribed "artificial tears."  The veteran 
continued use of other medication to successfully control 
intraocular pressure.  The examiners also noted no right eye 
symptoms or vision complaints and measured corrected visual 
acuity in that eye of 20/20, 20/15, 20/25, and 20/20 on the 
four occasions respectively.  

In April 2004, a VA optometrist noted a review of the 
electronic medical records.  He did not review the claims 
file as directed in the Board's January 2008 remand.  A 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   However, the Board 
concludes that there was substantial compliance with the 
remand instructions because the examiner accurately 
summarized the history of the veteran's eye injury and 
subsequent treatment, indicating his awareness of the entire 
medical picture.  

The optometrist noted that the veteran's left eye displayed 
symptoms of redness but with no eye pain.  The veteran's 
active secondary glaucoma was stable and adequately 
controlled with three intraocular topical medications with no 
complications.  The retina was intact.  The optometrist 
diagnosed a traumatic cataract and peripheral anterior 
synechia but no other eye disease.  The optometrist noted 
that the right eye was normal on examination and 
asymptomatic.  Corrected visual acuity was no light 
perception in the left eye and 20/20 in the right eye.  A 
concurrent visual field test showed no compensable loss of 
field.  The optometrist stated that there was no impact of 
the veteran's vision impairment on his ability to perform all 
activities of daily life.  
 
The Board concludes that an increased rating greater than 40 
percent for injury to the left eye is not warranted at any 
time during the pendency of the appeal.  The veteran has 
blindness in the left eye with no light perception.  He has 
an active but stable pathology of noncongestive, 
noninflammatory glaucoma and traumatic cataracts in the left 
eye.  However, corrected visual acuity in the right eye was 
measured repeatedly as correctable to 20/20.  There is no 
compensable loss of field of view.  Noncongestive glaucoma 
and cataracts are both rated for impairment of visual acuity.  
A 30 percent rating is warranted for blindness in one eye and 
with 20/40 or better in the other eye.  An additional 10 
percent is warranted during continuance of active pathology.  
A higher rating is not warranted because the veteran's 
overall visual acuity is not more severely impaired.  The 
veteran stated in his appeal that he experienced eye pain, 
straining, and tearing.  However, these symptoms were not 
noted on several periodic outpatient treatment reports or on 
the April 2008 compensation and pension examination when the 
examiner noted no eye pain and no abnormal symptoms of the 
right eye.  

Further, the Board notes that there is also no indication 
that the condition has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown,
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The weight of the credible evidence demonstrates that the 
veteran's current left eye injury and overall visual acuity 
do not warrant an increased rating greater than 40 percent at 
any time during the period covered by this appeal.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating greater than 40 percent for a left eye 
injury is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


